124 F. Supp. 199 (1954)
James E. MURPHY,
v.
ARROW STEAMSHIP CO., Inc. No. 81 of 1954, Admiralty.
Civ. No. 16422.
United States District Court E. D. Pennsylvania.
July 23, 1954.
Freedman, Landy & Lorry, Philadelphia, Pa., for plaintiff.
Rawle & Henderson, Philadelphia, Pa., for defendant.
WELSH, District Judge.
This is a motion of defendant-respondent, Arrow Steamship Company, Inc., to dismiss or to set aside service of process. Said motion is based upon the contentions: 1. Defendant-respondent was not doing business in this district and 2. service of process on B. H. Sobelman, Inc., on February 25, 1954 was not authorized by appointment or law.
With these contentions we cannot agree.
(a) The facts, we think, are sufficient to establish that defendant-respondent was doing business in this District. Vessels owned by the defendant-respondent stopped at Philadelphia or vicinity once in 1949, twice in 1950, once in 1952 and three times in 1953, the year preceding the filing of these actions, or a total of seven times from October, 1949 to November, 1953. (It is pointed out in the brief of plaintiff-libellant that a vessel owned by the defendant-respondent, but operated by another firm under a bare boat charter, was in the Port of Philadelphia in mid-April, 1954).
(b) The facts, we think, also show that the service of process on B. H. Sobelman, Inc., was valid and proper. On each occasion a vessel owned by defendant-respondent was in Philadelphia or vicinity said B. H. Sobelman, Inc., *200 was husbanding agent and performed the usual services for the manning, maintaining and supplying the vessel in cooperation with the defendant's and respondent's paymaster, port engineer and the like.
Finally, the validity of the service of process is not affected by the facts that at the time service was made B. H. Sobelman, Inc., was not acting as husbanding agent of the defendant-respondent and no vessel of defendant-respondent was in Philadelphia or vicinity.
Accordingly, the motion of defendant-respondent to dismiss or to set aside service of process is denied.